11th Court of Appeals
Eastland, Texas
Opinion
 
Antwan Thomas
            Appellant
Vs.                  No. 11-03-00194-CR -- Appeal from Grimes County
State of Texas
            Appellee
 
            The jury convicted Antwan Thomas of aggravated robbery, and the trial court assessed his
punishment at confinement for 30 years.  We modify and affirm.
            Appellant’s court-appointed counsel has filed a motion to withdraw.  The motion is supported
by a brief in which counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeal is frivolous.  Counsel has provided appellant
with a copy of the brief and advised appellant of his right to review the record and file a response
to counsel’s brief.  Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); Stafford v. State, 813 S.W.2d 503 (Tex.Cr.App.1991); High v.
State, 573 S.W.2d 807 (Tex.Cr.App.1978); Currie v. State, 516 S.W.2d 684 (Tex.Cr.App.1974);
Gainous v. State, 436 S.W.2d 137 (Tex.Cr.App.1969); Eaden v. State, 161 S.W.3d 173 (Tex.App. -
Eastland 2005, no pet’n).
            Appellant has filed a response contending that the “[p]rosecutor abused its discretion by
entering insufficient evidence,” that the trial court erred “in overruling appellant’s objection to
hearsay testimony pertaining to insufficient evidence,” and that he has been denied effective
assistance of counsel both at trial and on appeal.  The record before this court does not support
appellant’s arguments.
            Following the procedures outlined in Anders, we have independently reviewed the record,
and we agree that the appeal is without merit.  The record reflects that the victim identified appellant
as the man who robbed him at gunpoint.
 
            The motion to withdraw is granted.  The judgment of the trial court is modified to reflect that
the trial court assessed punishment.  As modified, the judgment is affirmed.
 
PER CURIAM
 
June 9, 2005
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.